Citation Nr: 0010687	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-19 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1998, the RO 
denied the claim of entitlement to TDIU.   


FINDINGS OF FACT

1.  Service connection is in effect for bilateral trench 
foot, with each foot evaluated as 30 percent disabling and a 
combined evaluation of 60 percent.  The veteran has no other 
adjudicated service- connected disabilities.

2.  The veteran completed high school.  His only employment 
was in the tobacco business, and he was last employed in 
August 1997.  

3.  The competent and probative evidence does not show that 
the veteran's service-connected bilateral trench foot 
prevents him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.  


CONCLUSION OF LAW

The criteria to warrant entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was granted for bilateral trench foot in 
April 1949.  The disability was assigned a zero percent 
rating from June 1946 on the basis that there were no 
residuals.  

Private treatment records dated from 1992 to 1997 from DM, 
M.D., reflect that in August 1992, following an apparent tick 
bite, the veteran sought treatment for complaints of joint 
pain, including the feet, thought to be a tick-borne disease.  
In February 1994, he sought treatment for palpitations.  When 
he was seen in July 1995, he reported a six month history of 
dizziness and was noted to have a rapid rhythm "when he 
walks."  He had no other complaints.  No relevant 
abnormalities were noted.  In early 1996 he complained of 
hallucinatory experiences.  Altered mental state was included 
as an assessment in January 1996.  It was noted that the 
veteran thought it was 1965.  

Private treatment records dated in 1996 and 1997, from BNJ, 
M.D., evidence complaints of and treatment for dementia.  In 
December 1996 the veteran complained of dizziness and being 
restless.  He continued to have difficulty expressing himself 
and was mildly confused.  It was felt that he had some 
manifestations consistent with Parkinson's Disease and a 
number of symptoms of dementia.  A May 1997 clinical record 
shows the veteran's wife alleged his cognitive status started 
to change in approximately 1993.  It was noted that the 
veteran worked as a tobacconist and his spouse had to remind 
him about work responsibilities and scheduling matters.  It 
was further reported that the veteran's associates in the 
work environment had noticed a decrease in his cognitive 
ability.  The veteran reportedly had problems pronouncing 
words as well as with word choice, some difficulty walking 
for the past few months, and brief hallucinations upon 
waking.  It was noted that he had "motoric" difficulty in 
arising from a chair and at times he was tremulous, with 
stiff and wooden movements.  The veteran was noted to have a 
high school education and to have worked as a tobacconist his 
whole life.  He continued to draw a salary although he 
present job responsibilities were confined to socializing and 
maintaining business contacts with tobacco farmers.  Review 
of the musculoskeletal system was negative.  Examination 
revealed increased upper and lower extremity muscle rigidity 
and a slow, steady gait with reduced arm swing.  There were 
no gross sensory abnormalities.   The impression was dementia 
syndrome with elements of Parkinsonism, which might be early 
Parkinson's disease with a subcortical dementia or maybe a 
Lewy body dementia with motoric deficits in the context of a 
cortical dementia.  

Private treatment records from the Medical University of 
South Carolina Medical Center have been associated with the 
claims file.  The veteran was hospitalized for eight days in 
June 1997 for clarification of diagnoses of moderate dementia 
with features of Parkinsonism versus some symptoms of 
Alzheimer's disease.  He was 73 years old at the time of the 
hospitalization.  It was reported the veteran remained 
disorganized and disoriented throughout his hospitalization.  
He had a shuffling gait and cogwheel rigidity of the arms and 
legs.  Some of the treatment records note he was unsteady on 
his feet.  A neuropsychiatric consultation revealed the 
veteran had a four-year history of decreased cognitive 
functions with the first change being noted following 
hurricane Hugo wherein the veteran lost his business (a 
tobacco warehouse).  He became confused for approximately one 
week and family members noted an insidious progressive 
decline since that time.  It was noted the veteran 
experienced prominent visual hallucinations and had been 
dizzy for two years.  Memory function had been relatively 
preserved and verbal fluency was mildly impaired.  An 
Interdisciplinary Admission Data Base form includes a 
notation that the veteran had occasional tremors in his legs 
and hands and a problem list of dementia, Parkinson's, 
depression, decreased appetite, restless sleep, and visual 
hallucinations.  A physical examination revealed that 
peripheral pulses were full and there was no edema.  The 
musculoskeletal system as to range of motion, bulk, joints 
and deformities was within normal limits and the skin was 
warm and dry to touch.  The discharge diagnoses were diffuse 
Lewy-body disease, pernicious anemia, hypertension and 
orthostasis.  Discharge instructions were that he was to wear 
thigh high TED support hose during the day, especially when 
ambulating, to prevent "orthostasis/falls."  The hospital 
records do not contain any reference to residuals of frozen 
feet.  

In an Income-Net Worth and Employment Statement completed in 
November 1997 the veteran reported that he last worked on 
August 1, 1997.  He reported that he had been self-employed 
working with a farm in 1996 and in public relations for the 
Planters and Growers Golden Leaf Warehouse.  Attached to the 
form was a description by the veteran as to why he was 
unemployed.  He reported that in his line of business a 
farmer had to designate a particular warehouse to sell his 
tobacco.  The veteran had to visit the farms, talk to the 
farmers and ensure the farmers received top dollar for their 
crops.  The veteran reportedly could not communicate well or 
drive or stand for long hours as required by the job.  

VA outpatient records reflect that in March 1998 the veteran 
was noted to be in a wheelchair.  His gait was poor and he 
had cogwheel rigidity.  An April 1998 vascular laboratory 
report indicates that there was no significant large vessel 
arterial occlusive disease of the lower extremities.  

The report of a March 1998 VA examination of the feet is of 
record.  It was noted that the veteran had had frostbite of 
both feet in 1945 and that he also had Creutzfeldt-Jakob 
disease.  He was in a wheelchair at the time of the 
examination and complained of pain in both feet, right 
greater than left.  He reported he could not feel his lateral 
three toes and his feet were always cold.  He reported he had 
difficulty ambulating secondary to numbness and pain and that 
he stayed mainly in a wheelchair due to those symptoms.  
Physical examination revealed that both feet were cold and 
had a mottled appearance.  The dorsalis pedis pulse was 
minimal and there was no pulse in the posterior tibial 
arteries.  He could not feet light touch or pin prick on the 
lateral three toes of this right foot.  He had weakness in 
the flexors and extenders of the small toes and weakness of 
the dorsiflexors and plantar flexors of his feet.  No 
significant tenderness in the feet was noted.  X-rays 
revealed small calcifications throughout the foot but no bony 
abnormalities.  The assessment was residuals of frostbite 
with moderate to severe disability.  

A VA examination of the arteries and veins was conducted in 
March 1998.  The veteran reported he had frostbite of the 
right foot while he was in Germany.  He complained that his 
third, fourth and fifth toes were constantly cold as well as 
numb, a condition that had progressively worsened over the 
years.  The veteran was in a wheelchair at the time of the 
examination.  Physical examination revealed cold hands, a 
pale, cold right foot, and warmer but still cold left foot 
and hand.   There was numbness on palpation of the third, 
fourth and fifth toes on the right.   The assessment from the 
examination was varicose veins and trench foot/frostbite and 
that the veteran needed vascular studies.  

A VA examination for Aid and Attendance was conducted in June 
1998.  It was noted the veteran did not have any complaints.  
The examiner listed poor balance, Parkinson's disease, visual 
hallucinations and organic brain syndrome as pertinent 
pathology which affected the ability to perform self-care, 
ambulate or travel beyond the premises of home.  It was 
determined the veteran could walk 50 feet without the aid of 
another person but was only able to leave his house with the 
help of his wife.  No aids for locomotion were required.  It 
was determined the veteran was in need of aid and attendance.  
The diagnoses were rule out Creutzfeld-Jacobs Disease, 
Parkinsonism; organic brain syndrome; and visual 
hallucinations. 

By a rating decision dated in July 1998, the RO assigned 30 
percent ratings for trench foot of the left foot and for 
trench foot of the right foot under Diagnostic Code 7122.  

The veteran's application for TDIU was received at the RO in 
August 1998.  The veteran reported that he last worked on 
August 1, 1997.  He reported he was unable to work as his 
nerves were dead from the knees down and he was unable to 
stand or walk at times due to poor balance and weak legs.  He 
further reported that he could not drive vehicles as he was 
unable to maneuver his feet and that he had difficulties 
getting up and down.  

On an employment information form dated in September 1998, it 
was noted the veteran last worked in August 1997 as a 
warehouseman and in public relations.  The reason for 
termination was the veteran was unable to perform his duties.  

On VA Form 9 dated in December 1998, the veteran reported 
that he had been employed full time until August 1997.  It 
was alleged that his legs and feet became weak at that time 
and he could no longer get up or down without assistance.  

Criteria

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a).  For 
the purpose of one 60 percent disability, disabilities of one 
or both lower extremities, including the bilateral factor, 
will be considered as one disability.  38 C.F.R. 
§ 4.16(a)(1).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim for a total rating for compensation purposes based 
upon individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities.  38 C.F.R. § 3.341(a).

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background are also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

An ability to work only a few hours a day or only 
sporadically is not substantially gainful employment.  
Substantially gainful employment is "that which is ordinarily 
followed by the non-disabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 
356, 358 (1991).  This suggests a living wage.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore v. Derwinski, 1 Vet. 
App. 356, 358.  

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

Analysis

As an initial matter, the Board notes that the veteran's 
claim for entitlement to TDIU is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

The veteran's argument is that he is precluded from engaging 
in substantially gainful employment due to his service-
connected bilateral trench foot.  The record reflects that he 
has a high school education, is approximately 76 years old, 
and worked his entire life in the tobacco business.  

The veteran's only service-connected disability is bilateral 
trench foot.  A 30 percent rating is assigned for each foot, 
which combines to a 60 percent disability evaluation.  Thus, 
the veteran meets the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The maximum schedular evaluation 
assignable under Diagnostic Code 7122 (1999) is 30 percent.  

The veteran has reported that he last worked on August 1, 
1997.  The record contains no medical evidence from the late 
1940s until about 1992, when the veteran was noted to have 
joint pains following an apparent tick bite.  Although his 
complaints included the feet, there is nothing in the medical 
records refecting any residuals of trench foot at that time.  
By 1995 the veteran had begun feeling dizzy but, according to 
a July 1995 record, he had no other complaints.  Subsequently 
he was thought to have some type of dementia along with 
musculoskeletal symptoms linked to Parkinsonism.  There is no 
indication of any trench foot residuals, by either complaints 
or findings, in the extensive private medical records through 
mid-1997.  In fact, the private medical evidence, while 
showing that the veteran was having employment problems, in 
no way related those problems to any disability from trench 
foot.  In that regard, a private clinical record dated in May 
1997 notes that the that people who worked with him noticed a 
decrease in cognitive ability; that he had difficulty 
pronouncing words and difficulty walking; and that his job 
responsibilities were socializing and maintaining contacts 
with tobacco farmers.  

On an income statement completed in November 1997, the 
veteran wrote he was unable to work as he had difficulty 
communicating and could not drive or stand for long hours.  
The private medical evidence shows that when the veteran was 
hospitalized in June 1997 he had a shuffling gait and 
rigidity of the extremities, along with disorientation, 
confusion and hallucinations.  Nothing at all was said about 
any residuals of trench foot and the impaired gait and 
extremity problems were not attributed to any cold injury.  
Additionally, the report of a June 1998 VA examination for 
housebound status or need for regular aid and attendance did 
not note residuals of trench foot.  

The Board also notes the extensive June 1997 private 
hospitalization records showing that the veteran was 
hospitalized at that time for assessment of dementia.  Those 
records reflect that the veteran remained disorganized and 
disoriented while hospitalized and had a history of 
progressive cognitive decline, hallucinations and dizziness.  
He also had gait impairment and rigidity of his four 
extremities, none of which was attributed to any remote cold 
injury.  Although there were multiple discharge diagnoses 
none was of residuals of trenchfoot, and the recommendation 
to use TED hose was to prevent orthostasis with falling, a 
condition that has not been attributed by any competent 
medical opinion to the service-connected cold injury.  
Significantly, this hospitalization was less than two months 
before the veteran alleged he was unable to work due to his 
service-connected disabilities.  The records do not show the 
veteran had employment difficulties due to his feet in June 
1997.  

Other than the VA examination reports of March 1998 there is 
no medical evidence since the veteran's separation from 
service to show any residuals of or problems attributed to 
trench foot.  Rather, the medical evidence shows several 
other serious medical conditions, including some type of 
dementia and Parkinsonism, which clearly have impacted the 
veteran's mentation and his ability to ambulate.  While the 
March 1998 VA examination report notes the veteran's 
complaints of numbness, cold and pain in the feet, which are 
among the rating criteria for cold injury residuals, the 
findings of reduced/absent pulsations and muscle weakness of 
the feet/toes are not among the criteria for rating cold 
injury under Diagnostic Code 7122.  Additionally, the veteran 
was found to have varicose veins, which are not service 
connected.  Thus, the medical evidence in its entirety shows 
that the veteran has nonservice-connected conditions that 
affect his lower extremities, feet and gait.

There is no medical opinion or other medical evidence 
indicating that the veteran is unemployable due to residuals 
of trenchfoot, despite the notation by the VA examiner that 
such resulted in "moderate to severe" disability.  The only 
opinion supporting the veteran's claim is his own.  In view 
of the evidence showing disabling nonservice-connected 
cognitive and physical impairment, which appear to have a 
temporal relationship to the termination of his employment, 
the veteran's own opinion that he cannot work because of 
bilateral trench foot, standing alone, is not sufficiently 
probative to establish his claim.  

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The Board finds no such factor in this case.  
Based on the medical evidence and the actual criteria for 
rating residuals of cold injury, the current 30 percent 
rating for each foot appears generous.  See 38 C.F.R. §  
4.104, Diagnostic Code 7122 (1999).  In any event, the 
preponderance of the competent and probative evidence shows 
that, while the veteran is likely unemployable, it is due to 
a variety of medical factors other than his service-connected 
bilateral trench foot.  Thus, the Board finds that the 
veteran does not meet the requirements for a 100 percent 
disability evaluation under 38 C.F.R. § 4.16(a).  

Lastly, while the Board has considered the doctrine affording 
the veteran the benefit of any existing doubt, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of that matter 
on that basis. 38 U.S.C.A. § 5107(b).

	ORDER

Entitlement to a TDIU is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 
- 12 -


- 11 -


